Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a longitudinal positioning system moving each one of the at least one lumber piece grasping assembly independently along the longitudinal axis, during rotation thereof about the longitudinal axis as set forth in claim 1; and maintaining the lumber piece using the lumber piece grasping assembly during rotation of the lumber piece grasping assembly about the longitudinal axis and simultaneously displacing the lumber piece grasping assembly longitudinally along the longitudinal axis as set forth in claim 12.
Gravel et al. (10,416,146 B2) teaches a lumber loading system (see Fig. 1), driving shaft 21, and at least one lumber piece grasping assembly 22.  However, Gravel et al. fails to teach a longitudinal positioning system moving each one of the at least one lumber piece grasping assembly independently along the longitudinal axis, during rotation thereof about the longitudinal axis; and maintaining the lumber piece using the lumber piece grasping assembly during rotation of the lumber piece grasping assembly about the longitudinal axis and simultaneously displacing the lumber piece grasping assembly longitudinally along the longitudinal axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724